        Case 1:19-cv-01185-TWT Document 32 Filed 07/09/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BLAKE COOLEY and LOUIS                        :
FLOYD, on behalf of themselves and            : CIVIL ACTION FILE NO.
others similarly situated,                    : 1:19-cv-01185-TWT
                                              :
       Plaintiffs,                            :
                                              :
v.                                            :
                                              :
FIRST DATA MERCHANT                           :
SERVICES, LLC, NATIONAL                       :
PAYMENT SYSTEMS, LLC AND                      :
JOHN DOE CORPORATION D.B.A                    :
ONE CONNECT PROCESSING,                       :
                                              :
       Defendants.                            :
                                          /

      ORDER ON PLAINTIFFS’ MOTION TO COMMENCE LIMITED
           DISCOVERY TO AVOID THE DESTRUTION OF
       RECORDS THAT IDENTIFY PUTATIVE CLASS MEMBERS

      This Court GRANTS the Plaintiffs’ motion and commences limited

discovery to allow the Plaintiffs to serve discovery on the John Doe Corporation or

any third party that may have information that could identify putative class

members.

      SIGNED THIS 8th DAY OF July, 2019.

                                       /s/ Thomas W. Thrash
                                       Thomas W. Thrash, Jr.
                                       Chief United States District Court Judge
